Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/14/2021 has been entered. Claim 1 is amended. New claims 16-18 are added. Claims 13-15 are withdrawn from examination. Claims 1-18 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The amendment to claim 1 stating that during the first heating phase only the first heater is active, is acknowledged. The Examiner agrees that this limitation constitutes allowable subject matter. However, Claim 1 and subsequently its dependent claims 2-12 and 16-17 are rejected under 35 USC 112(b) as outlined below. Claim 1 is allowable if and when this 112(b) rejection is overcome.
Regarding new claim 18, applicant’s argument that none of the cited prior arts discloses two heating phases, has been fully considered and found not to be persuasive (see 7/14/2021, pages 12-14).
The Examiner respectfully disagrees. Troop (EP 2623301), hereinafter Troop discloses the second heater (see final office action 0f 4/16/2021, page 5). Furthermore, [0057] of Troop). 
New claim 18 limitations in lines 19-22 recites that during the first heating phase only one of the heaters are active and during the second phase the second heater is active. Thus, one scenario that reads on these limitations is that during the first heating phase only the second heater is active and during the second heating phase also only the second heater is active.
As discussed above, since Troop discloses that the second heater is always active, it discloses this limitation. Regarding the two phases and since under this scenario only the second heater is active, one of ordinary skill in the art cannot reasonably distinguish between these two phases. Claim 18 limitations in lines 14-18 describes the continuous lay-up of the plies. Since the second heater is always on, the Examiner submits that Troop also discloses continuous lay-up of plies (see [0054] of Troop), therefore, as the thickness or number of plies passes a threshold, an inherent change from the first phase to the second phase also occurs in Troop. These two phases are, thus, inherent in the operation of Troop. 
The Examiner has rejected new claim 18 below under section 35 USC 103.
Specification
The specification does not contain any sections and/or subsections. Please refer to the following guidelines:
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Furthermore, the following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims 1, 2, 9, and 18 objected to because of the following informalities:
Claim 1, line 3: add “composite” before “component”.
Claim 2, line 2: replace “a heating apparatus” with “the heating apparatus” [see section 35 USC 112(b) below].
Claim 9, line 3: replace “layup” with “lay-up”. This is to be consistent with the rest of recitations of this limitation.
Claim 18, line 3: add “composite” before “component”.
.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heating apparatus" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 and 16-17 are dependent on claim 1 and as such are rejected as well.
Claim 1 recites the limitation "the side" in line 7 and “a side” in lines 11/12.  There is insufficient antecedent basis for “the side” in line 7. Therefore, it is not clear whether “a side” in lines 11/12 refers to the same limitation or not. Claims 2-12 and 16-17 are dependent on claim 1 and as such are rejected as well.
Claim 17 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the heating apparatus" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

  Claim 18 recites the limitation "the controller" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Troop (EP 2623301), hereinafter Troop, in view of Khan (US 2014/0110875), hereinafter Khan.
Regarding claim 18, Troop discloses (italicized text below are the instant claims):
a method of manufacturing a composite component, the method comprising laying-up a plurality of successive plies of composite material on a tool (consolidation device 100 dispenses composite material 114 onto a surface 116 of a mold 118, [0053]-[0055], Fig. 1) to produce a pre-form for the component in a lay-up procedure, wherein a portion of each ply of composite material is heated to at least a threshold temperature of 45°C during a period of the lay-up procedure during lay-up of the plies (temperature of the fluid stream exiting the first nozzle is between 40 to 150°C which enables the composite tow to be maintained at a processing temperature, and the choice of temperature depends on the type of material, [0021]-[0022]);

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3

wherein the heating apparatus is controlled to heat the pre-form during the lay-up by heat transfer from the side of the pre-form opposite the tool (first nozzle assembly 120 heats the side of the composite tape 114 opposite the mold 118, [0056]-[0057], Fig. 1); 
wherein a second heater configured to heat the pre-form during the lay-up procedure by heat transfer from a side of the pre-form opposite the tool (first nozzle assembly 120 heats the side of the composite tape 114 opposite the mold 118, [0056]-[0057], Fig. 1); and
wherein the heating apparatus is operated during the layup procedure during lay-up of the plies to heat the pre-form in a first heating phase in which a thickness of the pre-form is less than a threshold thickness or a number of plies is less than a threshold limit (first nozzle assembly 120 heats the side of the composite tape 114 as it is dispensed, [0056]-[0057], Fig. 1, note that Troop start laying up the plies thus first phase is disclosed),
and is subsequently operated during lay-up of plies in a second heating phase in which the pre-form has a thickness greater than or equal to the threshold thickness or a number of plies greater than or equal to the threshold limit (note that as discussed above under the argument section, the second heater of Troop or the heating apparatus is on all the time, thus the heating apparatus is operated during the second phase, since 
wherein in the first heating phase only one of the first heater and the second heater is active (note that as discussed above the second heater of Troop is always on); 
wherein in the second heating phase at least the second heater is active (note that as discussed above the second heater of Troop is always on); 
and wherein the controller is configured to change between the first heating phase and the second heating phase while plies are being applied to the tool (note Troop teaches controlling in [0057] and as discussed above in the argument section transition between the first and the second phase is inherent in Troop).
Troop, however, is silent on an additional heater (or the first heater) that heats the pre-form through the tool/mold.
In the same filed of endeavor that is related to composite manufacturing, Khan teaches the limitation:
wherein the heating apparatus has a first heater configured to heat the pre-form during the lay-up procedure by heat transfer from the tool to the pre-form; wherein the heating apparatus is controlled to heat the pre-form during the lay-up procedure by heat transfer from the tool to the pre-form ([0009], [0016], and [0039], Figs. 1 and 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the heater elements and temperature control as disclosed by Khan in the apparatus disclosed by Troop. A person having ordinary skill in the art before the effective filing date of the claimed 
Allowable Subject Matter
Claim 1 contains allowable subject matter. Upon overcoming its 35 USC 112(b) rejections as set forth above, this claim and its dependent claims 2-12 and 16-17 become allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748